DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are objected to because of the following informalities.  The following is recommended for clarity of the claim.  In claim 1, before “a first waveguide”, add “and”; replace “the encapsulated first microLED within” with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 10,437,974 to He et al in view of USPUB 2016/0170120 to Shani et al (Applicant’s submitted prior art).
 	Fig. 17B of He and fig. 8 of Shani are reproduced for reference.

    PNG
    media_image1.png
    577
    710
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    688
    media_image2.png
    Greyscale

He shows the following.
 	Claim 1. A chip-to-chip optical interconnect including a microLED, comprising:
a first semiconductor chip (one of 2139; see column 32, lines 5-55) electrically coupled to an interposer; a second semiconductor chip (any other of 2139) electrically coupled to the interposer; the interposer 2131 including electrical signal paths electrically coupling the first semiconductor chip and the second semiconductor chip (see column 33, lines 36-46; the two images from the two 
first amplification circuitry (see column 32, lines 5-55) for amplifying signals from the first photodetector, the first amplification circuitry electrically coupled to provide electrical signals to the second semiconductor chip (see column 33, lines 36-46; the two images from the two sensing mechanisms in each hybrid sensing pixel can be serially processed by the sensor signal detection circuitry); and
a first waveguide 2136 optically coupling the first microLED and the first photodetector.
 	He shows every aspect of claimed invention except for the a first encapsulant (see 433; fig. 5A) substantially encapsulating the first microLED, and  the encapsulated first microLED disposed within material of the first waveguide.  Shani shows a LED encapsulated (see fig. 8) and disposed within the waveguide 220.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the LED encapsulated and disposed within the waveguide as shown in Shani for the purpose of minimizing optical loss between the LED and waveguide.  It is clear this would improve the device.

 	Claim 3. The chip-to-chip optical interconnect of claim 2, wherein the optical waveguide comprises a polymer waveguide.  Shani shows in ¶0028 the polymer material.
  	Claim 4. The chip-to-chip optical interconnect of claim 1, wherein the encapsulated first microLED is in a hole in the waveguide.  See fig. 8 of Shani.
 	Claim 5. The chip-to-chip optical interconnect of claim 1, wherein the first microLED includes a rear surface facing away from a path in the optical waveguide towards the first photodetector, and the first microLED includes metallization (see column 14, lines 44-end of He) on the rear surface so as to reflect light towards the first photodetector.
 	Claim 6. The chip-to-chip optical interconnect of claim 1, wherein the optical waveguide includes a back surface, the back surface optically in a direction opposite the first photodetector with respect a position of the first microLED, the back surface including a reflector to reflect (see column 37, lines 63-end) light towards the first photodetector.
 	Claim 7. The chip-to-chip optical interconnect of claim 1, further comprising:

a second photodetector (any other 2133); second amplification circuitry (see column 32, lines 5-55) for amplifying signals from the second photodetector, the second amplification circuitry electrically coupled to provide electrical signals to the first semiconductor chip (see column 33, lines 36-46; the two images from the two sensing mechanisms in each hybrid sensing pixel can be serially processed by the sensor signal detection circuitry); and the first waveguide 2136 optically coupling the second microLED and the second photodetector, wherein the encapsulated second microLED within material of the first waveguide.
 	Claim 8. The chip-to-chip optical interconnect of claim 7, wherein the first microLED is positioned in an optical path from the second microLED to the second photodetector and the second microLED is positioned in an optical path from the first microLED to the first photodetector. LED 1240 located on one side has an optical path going through the waveguide 2136, and some light is reflected by the edge of the waveguide.  The LED 1241 located on the other side is on the optical path between the LED 1240 on one side to any detector. 

 	Re claims 10-11, the similar limitations are greatly discussed above.
 	Claim 12. The chip-to-chip optical interconnect of claim 1, wherein the first circuitry is monolithically integrated with the first microLED.  See fig. 17B.
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN E KIM/Primary Examiner, Art Unit 2883